Title: To John Adams from William Tudor, 28 April 1789
From: Tudor, William
To: Adams, John


          
            Dear Sir
            Boston 28th. April 1789
          
          I have never known more Pleasure discovered amongst all Ranks of Citizens, than what appeared here, on the news of our Two Presidents safe Arrival, the same Week, at New York. And this Satisfaction was not lessened by reading your Address to the most honorable Senate. This Speech has greatly tended to confirm what the zealous Federalists prognosticated, & the considerate & patriotic Part of the People ardently wished to find take Place, a prompt, early & cordial Union of Sentiments & Exertions between the two first Characters of our infant new born Nation. A few Carpers, who are daily trembling for the lessening Importance of some of our little great Folks here, affected to think the Term “overruling Fortune” was objectionable & invidious, but were yet forced to subscribe to the general Opinion & admit the Address to be excellent. As to the Personage alluded to in it, I think, on reading it he must have joined with Cicero on another Occasion & said “Gaudeo laudari a Te laudato Viro.”
          I had the Pleasure of writing You a Letter last Week, in which I sent you a few of the Observations which our Merchants made on the proposed Duty on Molasses. Since, they have started some Apprehensions on the Scarcity of Specie as being unequal to discharge all the Duties that are intended to be laid. Drawbacks are reprobated as

leading to Frauds. The more simple the System of Revenue, say they, the more productive. The less complicated the fewer Officers will be necessary. And the Multitude always, in all Countries, dislike Collectors, especially where they are numerous, as they suppose them to live on their Labours & at the Expence of the Exchequer of their Country.
          Our national Legislature have a Choice of Difficulties, & Experience alone can teach the best Mode of avoiding, or removing them. At no Period was Patriotism more wanted than at present. Local Prejudices & State Attachments will for Years to come, I fear impede the national Good. However at present, Appearances here are promising. What Disposition our new, approaching Assembly will discover, we shall soon see. I wish there may not be found among them, a much greater Number of State Quacks, than intelligent Patriots.
          I am with the warmest Sentiments of Respect & Attachment, Dear Sir, / your most affectionate hble Servant
          
            Wm Tudor
          
        